

Exhibit 10.1


EXECUTION VERSION

FIRST AMENDMENT
THIS FIRST AMENDMENT (this “Amendment”) is entered into as of January 26, 2015
(the “Amendment Effective Date”) by and among TIPTREE OPERATING COMPANY, LLC
(the “Borrower”), FORTRESS CREDIT CORP. (“Fortress”), as Administrative Agent,
Collateral Agent and Lead Arranger, and the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, Fortress and the other Lenders, the Agents and the Lead
Arranger are parties to that certain Credit Agreement dated as of September 18,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Borrower has informed Fortress that it wishes (a) to obtain
Incremental Term Loan Commitments in an aggregate principal amount equal to
$25,000,000 under the Credit Agreement and (b) to amend the Credit Agreement to
provide for the Incremental Term Loans and to effect the other modifications to
the Credit Agreement set forth herein;
WHEREAS, the Borrower has requested that certain of the Lenders party hereto
(the “Incremental Term Lenders”) make the Incremental Term Loans to the Borrower
on the Amendment Effective Date, in an aggregate principal amount of
$25,000,000, subject to the terms and conditions set forth herein; and
WHEREAS, the Incremental Term Lenders party hereto are willing to agree to the
Amendment and to make the Incremental Term Loans, in each case, on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement (after giving effect to this
Amendment).
2.    Amendments to Credit Agreement. In connection with the establishment of
the Incremental Term Commitments (as defined below) and the other transactions
contemplated hereby, the Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended as follows
(i)
The following definition in Section 1.1 of the Credit Agreement is amended and
restated in its entirety to read as set forth below:

“ “Prepayment Premium” shall mean, in connection with (a) any Repricing
Transaction or (b) any mandatory prepayment of Term Loans pursuant to Section
2.13(d), a premium (expressed as a percentage of the principal amount of such
Loans to be prepaid or Commitments terminated) equal to the amount set forth
below:

 
 
 

1



--------------------------------------------------------------------------------



(i)    on or before June 30, 2016, two percent (2.00%); and
(ii)    after June 30, 2016, zero percent (0.00%).”
(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“ “First Amendment” means the First Amendment dated as of January __, 2015, to
Credit Agreement, by and among the Borrower, the Administrative Agent and the
lenders party thereto.”
“ “PFG Sale” means the sale of the issued and outstanding shares of stock of PFG
Holdings Acquisition Corp. and of Philadelphia Financial Group, Inc. pursuant to
the PFG Stock Purchase Agreement.”
“ “PFG Sale Termination Date” means the earlier of (a) the date on which the PFG
Sale is consummated, and (b) the date on which the PFG Stock Purchase Agreement
is terminated in accordance with its terms.”
“ “PFG Sale Termination Fee” means $10,000,000.”
“ “PFG Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
October 29, 2014 (as amended or otherwise modified from time to time), among
Borrower, each of the other sellers party thereto and PFG Acquisition Corp;
provided, that Borrower shall not amend or otherwise modify the PFG Stock
Purchase Agreement in any manner materially adverse to the interests of the
Lenders without the prior written consent of the Administrative Agent, such
consent not to be unreasonably withheld or delayed (it being understood, for the
avoidance of the doubt and without limitation, that any amendment or other
modification of the PFG Stock Purchase Agreement that (a) extends the PFG Sale
Termination Date, or (b) decreases the PFG Sale Termination Fee, shall be deemed
to be materially adverse to the interests of the Lenders and require the prior
written consent of the Administrative Agent (not to be unreasonably withheld or
delayed)). ”
(c)    Section 2.11 of the Credit Agreement is hereby amended by replacing the
last sentence thereof with the following:
“Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12 and 2.13, as applicable; (y) any Incremental Term
Loan made pursuant to the First Amendment shall be disregarded and shall not be
included for purposes of calculating any Installment until the Installment Date
occurring on September 30, 2015 (it being understood that (i) any mandatory
prepayment pursuant to Section 2.13(c) shall be applied to reduce the
Incremental Term Loans, and (ii) the aggregate principal amount of any
Incremental Term Loans made pursuant to the First Amendment that remain
outstanding as of September 30, 2015 shall be added to the

 
 
 

2



--------------------------------------------------------------------------------



original aggregate Term Loan Commitments for purposes of calculating the amount
of the Installment due on September 30, 2015 and each Installment Date
thereafter); and (z) the Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Term Loan Maturity Date.”
(d)    Section 2.13(c) of the Credit Agreement is hereby amended by replacing
the text thereof with the following:
“(c)    PFG Sale. No later than (i) August 1, 2015 and five Business Days
following the PFG Sale Termination Date (whichever is later), in each case if
the PFG Sale is consummated, Borrower shall prepay the Loans as set forth in
Section 2.14(b) in an aggregate amount equal to $25,000,000, or (ii) five
Business Days following the receipt by Borrower of the PFG Sale Termination Fee
(if any) if the PFG Sale is not consummated, Borrower shall prepay the Loans as
set forth in Section 2.14(b) in an aggregate amount equal to the net Cash
proceeds received by Borrower in respect of the PFG Sale Termination Fee (after
payment of all fees, costs and expenses incurred by the Borrower in connection
with the PFG Sale and the First Amendment, as contemplated by the definition of
Net Asset Sale Proceeds and calculated as though such PFG Sale Termination Fee
constituted Net Asset Sale Proceeds in respect of an Asset Sale); provided that
Borrower shall deliver to Administrative Agent prompt written notice of the PFG
Sale Termination Date. Notwithstanding anything herein to the contrary
(including, without limitation, Section 2.13(a)), Borrower shall not be
obligated to prepay any amount pursuant to Section 2.13(a) in connection with
the PFG Sale, and no Prepayment Premium shall be payable with respect to any
prepayment pursuant to this Section 2.13(c).”
(e)    Section 2.14(b) of the Credit Agreement is hereby amended by amended and
restating the “fifth” clause thereof with the following:
“fifth, in the case of (i) a voluntary prepayment, to reduce the remaining
scheduled Installments of such Term Loans as specified by Borrower in such
notice of prepayment, (ii) in the case of a mandatory prepayment pursuant to
Section 2.13(c), to prepay the Incremental Term Loans made pursuant to the First
Amendment, and (iii) in the case of any other mandatory prepayment, to prepay
the next eight Installments of the Term Loans in direct order of maturity and
then to prepay all remaining Installments of the Term Loans pro rata; and”
(f)    Section 2.23(a) of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof with the following:
“(a) Borrower Request. Borrower may at any time after the PFG Sale Termination
Date by written notice to the Administrative Agent elect to request the
establishment of one or more new Term Loan Commitments (each, an “Incremental
Term Loan Commitment”) in a minimum amount of at least $10,000,000 and in
integral multiples of $5,000,000 in excess thereof, and up to a maximum
aggregate

 
 
 

3



--------------------------------------------------------------------------------



principal amount of $100,000,000 (in addition to and without reduction for the
Incremental Term Loans made pursuant to the First Amendment).”
3.    Incremental Term Loans.
(a)    Subject to Section 3(b) hereof and the terms and conditions set forth
herein and in the Credit Agreement (as amended by this Amendment), each
Incremental Term Lender agrees, severally and not jointly, to make an
Incremental Term Loan to the Borrower in a single drawing on the Amendment
Effective Date in the principal amount set forth opposite such Incremental Term
Lender’s name on Schedule I hereto (the commitment of each Incremental Term
Lender to make such Incremental Term Loan being called its “Incremental Term
Commitment”). Amounts repaid in respect of Incremental Term Loans may not be
reborrowed.
(b)    In consideration for the making of the Incremental Term Loans by the
Incremental Term Lenders to Borrower, Borrower agrees that, notwithstanding
anything contained herein to the contrary, the Incremental Term Loans to be made
pursuant to this Amendment shall be made at a discount of 0.5%. The funding by
the Incremental Term Lenders to the Borrower of $24,875,000 on the Amendment
Effective Date shall be deemed to satisfy the Incremental Term Commitments of
the Incremental Term Lenders hereunder. Notwithstanding the foregoing, the
Borrowers shall repay to the Lenders the full principal amount of the
Incremental Term Loans of $25,000,000 in accordance with the terms of the Credit
Agreement.
(c)    Except as provided herein, the terms of the Incremental Term Loans shall
be identical to those of the Term Loans outstanding immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”).
(d)    Subject to the terms and conditions set forth herein, pursuant to Section
2.23 of the Credit Agreement, and effective as of the Amendment Effective Date,
for all purposes of the Credit Documents, (i) the Incremental Term Commitments
shall constitute Incremental Term Commitments established, and the Incremental
Term Loans made hereunder shall constitute an increase in the aggregate amount
of the Existing Term Loans incurred, in accordance with Section 2.23 of the
Credit Agreement (as amended by this Amendment), (ii) the Incremental Term
Commitments shall be “Commitments” under the Credit Agreement, (iii) the
Incremental Term Loans made pursuant to the Incremental Term Commitments shall
be “Term Loans” under the Credit Agreement, and (iv) each Incremental Term
Lender shall be a “Lender” and a “Term Lender” under the Credit Agreement, shall
be a party to the Credit Agreement as a Lender and a Term Lender, shall have all
the rights and obligations of, and benefits accruing to, a Lender and a Term
Lender under the Credit Agreement and shall be bound by all agreements,
acknowledgements and other obligations of Lenders and Term Lenders. Without
limiting the foregoing, the Incremental Term Loans made hereunder shall mature
on the Term Loan Maturity Date, shall participate in any mandatory or voluntary
prepayments in accordance with Section 2.14(b) of the Credit Agreement, and
shall bear interest at the rate specified in the Credit Agreement as applicable

 
 
 

4



--------------------------------------------------------------------------------



to the Existing Term Loans. Each reference to the Credit Agreement in this
paragraph (d) shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.
(e)    The funding of the Incremental Term Loans to be made hereunder shall be
made in the manner contemplated by Section 2.1 of the Credit Agreement. Unless
previously terminated, the Incremental Term Commitments shall terminate at
5:00 p.m., New York City time, on the Amendment Effective Date.
4.    Representations and Warranties. The Borrower hereby represents and
warrants as follows:
(a)    the representations and warranties made by the Borrower contained in the
Credit Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date, in which case such representation and warranty is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
(b)    the Borrower is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization;
(c)    the Borrower has the power and authority to execute, deliver and perform
its obligations under this Amendment;
(d)    the execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary action;
(e)    this Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability; and
(f)    after giving effect to this Amendment, no Event of Default exists.
5.    Effectiveness. The effectiveness of this Amendment on the Amendment
Effective Date is subject to the satisfaction of the following conditions
precedent:
(a)    The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(A) the Borrower, (C) the Requisite Lenders (determined immediately prior to the
effectiveness of the Incremental Term Commitments), (D) each Incremental Term
Lender and (E) the Administrative Agent.
(b)    The Administrative Agent (or its counsel) shall have received an executed
Note to evidence each Incremental Term Lender’s Incremental Term Loan, to the
extent requested by such Incremental Term Lender at least two Business Days
before the Amendment Effective Date.

 
 
 

5



--------------------------------------------------------------------------------



(c)    The Administrative Agent shall have received an executed copy of the
favorable written opinion letter of Schulte Roth & Zabel LLP, counsel for
Borrower and as to such matters as Administrative Agent may reasonably request,
dated as of the Amendment Effective Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent (and Borrower hereby instructs
such counsel to deliver such opinion letter to Agents and Lenders).
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel shall reasonably have
requested relating to the organization, existence and good standing of the
Borrower, the authorization of this Amendment and the transactions contemplated
hereby and any other legal matters relating to the Borrower, the Credit
Documents or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel (and
substantially consistent with the equivalent documents and certificates
delivered by the Borrower on the Closing Date).
(e)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the Borrower confirming compliance with
the representations set forth in Section 4 hereof.
(f)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed on behalf of the Borrower, certifying that
the conditions in Section 3.2 of the Credit Agreement are satisfied as of the
Amendment Effective Date.
(g)    The Administrative Agent shall have received all other fees and other
amounts due and payable on or prior to the Amendment Effective Date, including
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower under the Credit Agreement or any other
Credit Document.
(h)    The Administrative Agent shall have received a written Funding Notice
from the Borrower in respect of the Incremental Term Loans complying with the
requirements Section 2.1(b) of the Credit Agreement not later than 12:00 noon,
New York City time, three Business Days before the Amendment Effective Date (or
such later date as the Administrative Agent may agree).
6.    Indemnification. The terms of Section 10.3 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.  
7.    Consent to PFG Sale. Pursuant to the request of the Borrower and in
accordance with Section 10.5 of the Credit Agreement, the Agents and the
Requisite Lenders hereby consent to and waive any noncompliance with the
provisions of the Credit Agreement (including, without limitation, Sections
6.9(c) and 6.10 of the Credit Agreement) by reason of the PFG Sale (including,
without limitation, any requirement that the Net Asset Sale Proceeds shall be
applied as required by Section 2.13(a)).

 
 
 

6



--------------------------------------------------------------------------------



8.    No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Documents or constitute a course of conduct or
dealing among the parties. Fortress reserves all rights, privileges and remedies
under the Credit Documents. Except as amended or otherwise modified hereby, the
Credit Documents remain unmodified and in full force and effect. All references
in the Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby.
9.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or other
electronic transmission (including email) shall be as effective as delivery of a
manually executed counterpart hereof.
10.    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
11.    Further Assurances. The terms of Section 5.13 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.  
12.    Governing Law, Submission to Jurisdiction, Waiver of Jury Trial. The
terms of Sections 10.14, 10.15 and 10.16 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
13.    Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
14.    Release. The Borrower, on behalf of itself and each of its heirs,
successors, predecessors, agents, assigns, beneficiaries, trustees and other
representatives, and any person claiming by, through, under or in concert with
it, does hereby knowingly, voluntarily, unconditionally and irrevocably release,
remise, acquit, satisfy, waive and forever discharge and covenant not to sue or
initiate any claim or proceeding against Fortress and the Lenders of and from
any and all claims, demands, damages, judgments, causes of action and
liabilities of any nature whatsoever (collectively, “Claims”), against Fortress
and the Lenders, whether or not known, suspected or claimed, arising directly or
indirectly from any act, omission, event or transaction occurring on or prior to
the date hereof, including, without limitation, any Claims with respect to any
modifications to the Credit Agreement made by this Amendment.
15.    Reaffirmation. The Borrower as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which it has granted liens or
security interests in its property or otherwise acts as accommodation party or
guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Credit
Documents

 
 
 

7



--------------------------------------------------------------------------------



to which it is a party (after giving effect hereto), (ii) ratifies and reaffirms
that the aggregate principal amount of the Term Loans outstanding (immediately
prior to the making of any Incremental Term Loan on the Amendment Effective
Date) is $48,000,000 and (iii) ratifies and reaffirms the grant of security
interests and liens and confirms and agrees that such security interests and
liens hereafter secure all of the Obligations as amended hereby. The execution
of this Amendment shall not operate as a waiver of any right, power or remedy of
Fortress or the Lenders, constitute a waiver of any provision of any of the Loan
Documents or serve to effect a novation of the Obligations.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



 
 
 

8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
BORROWER:


TIPTREE OPERATING COMPANY, LLC
By: /s/ Geoffrey N. Kauffman
Name: Geoffrey N. Kauffman
Title: President and CEO

 
 
 

Signature Page to First Amendment

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


FORTRESS CREDIT CORP.
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President



LENDERS:


DBDB FUNDING LLC
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FCO VI CLO TRANSFEROR LLC
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FORTRESS CREDIT OPPORTUNITIES I LP
By: Fortress Credit Opportunities I GP LLC, its general partner
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President














 
 
 

Signature Page to First Amendment

--------------------------------------------------------------------------------




FORTRESS CREDIT OPPORTUNITIES III CLO LP
By: FCO III CLO GP LLC, its general partner
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FCO III CLO TRANSFEROR LLC
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FCO V CLO TRANSFEROR LLC
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President










 
 
 

Signature Page to First Amendment

--------------------------------------------------------------------------------




SCHEDULE I
Incremental Term Commitments




Incremental Term Lender
Incremental Term Commitment
FCO III CLO Transferor LLC
$10,000,000
FCO V CLO Transferor LLC
$15,000,000
Total
$25,000,000




 
 
 


